Citation Nr: 0201598	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  99-12 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of Service Disabled Veterans' 
(RH) Insurance under 
38 U.S.C.A. § 1922 (West 1991 & Supp. 2001).		


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to February 
1981.  He died in September 1998.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, which 
disapproved the appellant's informal application, filed after 
the death of the veteran, for RH insurance benefits.  This 
matter was previously before the Board in February 2001 when 
it was remanded to the RO&IC for further action.


FINDINGS OF FACT

1.  By an April 1982 rating decision, the veteran was granted 
service connection for generalized arteriosclerosis, hiatal 
hernia with symptomatic gastro-esophageal reflux, 
degenerative arthritis of the cervical spine, and bursitis of 
the right elbow.

2.  By a November 1982 rating decision, the veteran was 
granted service connection for arteriosclerotic heart 
disease, status post myocardial infarction times two, and 
coronary artery bypass grafting times four.

3.  The veteran did not file a claim for RH insurance within 
the time periods allowed following the grants of service 
connection, or for that matter, at any time during his life.

4.  The veteran was not mentally incompetent from a service-
connected disability prior to his death in September 1998.


CONCLUSION OF LAW

Entitlement to the proceeds of Service Disabled Veterans' 
(RH) Insurance pursuant to 38 U.S.C.A. § 1922 (West 1991 & 
Supp. 2001) has not been shown.  38 U.S.C.A. § 1922 (West 
1991 & Supp. 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001), which applies to all pending claims for VA benefits, 
and which provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate her claim for benefits under the laws 
administered by VA.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  Among 
its other provisions, this law redefines the obligation of VA 
with respect to the duty to assist.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

First, VA has a duty to notify the appellant and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, VA has a 
duty to assist in obtaining evidence necessary to 
substantiate the appellant's claims.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

In the present case, the Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim for RH insurance proceeds.  The Board 
concludes that discussions as contained in the initial RO&IC 
determinations, in the statement of the case, and in several 
supplemental statements of the case, in addition to 
correspondence to the appellant, have provided her with 
sufficient information regarding the applicable rules.  
Indeed, in its SSOC issued in October 2001, the RO&IC 
specifically referenced the VCAA, and notified the appellant 
of its provisions.  The Board finds, therefore, that such 
documents are in compliance with the notice requirements of 
the VCAA.  The Board therefore concludes that VA has 
fulfilled the duty to inform the appellant regarding 
additional information or evidence.  

The Board also finds that all relevant facts have been 
properly developed with respect to the insurance issue on 
appeal, and that all relevant evidence necessary for 
adjudication of this claim has been identified and obtained.  
This is particularly the case in the instant situation, where 
the Board's determination turns on the application of the 
laws relating to insurance matters.  The Board is not aware 
of any additional relevant evidence which needs to be 
obtained to adjudicate this appeal.  Therefore, no further 
assistance to the appellant regarding the development of 
evidence is required.  

The appellant, the veteran's widow, contends that the veteran 
was never notified of his right to apply for RH insurance, 
and the possibility that he could apply for a waiver of 
premiums.  She asserts that, had he been notified of these 
benefits, he would have filed a timely application for RH 
insurance, as he was very astute financially and was very 
meticulous in arranging his business affairs.

A review of the record reveals that the veteran had active 
military service from June 1960 to February 1981.  Several 
months after discharge, the veteran filed a claim for service 
connection.  In a rating decision dated in April 1982, the RO 
granted service connection for generalized arteriosclerosis, 
hiatal hernia with symptomatic gastro-esophageal reflux, 
degenerative arthritis of the cervical spine and bursitis of 
the right elbow.  Compensable ratings were assigned for some 
of these disabilities.  The top section of this rating 
decision indicates that a copy of the decision was sent to 
the VA Insurance Center, as does a notation at the bottom of 
the cover letter which accompanied this rating decision.

In November 1982, the RO issued a rating decision which 
granted service connection for arteriosclerotic heart 
disease, status post myocardial infarction times two, and 
coronary artery bypass grafting times four.  A 30 percent 
rating was assigned.  The top portion of this rating decision 
also indicates that a copy of the decision was forwarded to 
the VA Insurance Center.

The veteran died in September 1998.  In November 1998, VA 
denied a claim for life insurance proceeds under 38 U.S.C.A. 
§ 1922 as the claim was not submitted prior to the veteran's 
death, and the appellant was so informed.  She filed a notice 
of disagreement, commencing this appeal.

In December 2000, the appellant testified at a hearing before 
the undersigned Board member.  At that time, she asserted 
that the veteran did not know about his eligibility for RH 
insurance, although he applied for and received other types 
of government insurance prior to his death, indicating that 
he desired to have insurance coverage.  She also stated that 
his health was poor in the years following his separation 
from service, having suffered from several heart attacks and 
other disorders, and as evidenced by his receipt of Social 
Security Administration disability payments beginning in 
1987.

In the veteran's case, because service connection was granted 
at a compensable level in 1982, under the provisions of 38 
U.S.C.A. § 1922(a), he would have been eligible for RH 
insurance if he had applied in writing for such insurance 
within one year of the date service connection was granted.  
(Public Law 102-86, § 201(a)(1), (b), 105 Stat. 414, 415 
(1991) subsequently changed the one-year application period 
to two years, effective September 1, 1991).  However, the 
evidence indicates that no application was made during the 
veteran's lifetime.  

Nevertheless, Congress has allowed an exception to the 
general rule that an application must be filed in a timely 
manner during the veteran's lifetime.  A person who was 
otherwise qualified for this insurance but did not apply, and 
who is shown by evidence satisfactory to the Secretary of VA:  
(A) to have been mentally incompetent from a service-
connected disability at the time of his release from active 
service, or during any part of the one-year period (two-year 
period effective September 1, 1991) from the date the service 
connection of a disability is first determined by the 
Secretary, or after release from active service but is not 
rated service-connected disabled by the Secretary until after 
death, and (B) to have remained continuously so mentally 
incompetent until date of death, and (C) to have died before 
the appointment of a guardian, or within two years after the 
appointment of a guardian, shall be deemed to have applied 
for and to have been granted such insurance, as of the date 
of death.  38 U.S.C.A. § 1922(b).  

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including entering into 
contracts.  38 C.F.R. § 3.353 (2001).  Where there is a 
reasonable doubt as to whether a person is competent, such 
doubt will be resolved in favor of competency.  38 C.F.R. § 
3.353.

In the present case, the veteran was first granted service 
connection, with a compensable rating, in April 1982.  
Service connection was also granted for additional disability 
in November 1982.  However, as noted above, an application 
for RH insurance was never filed by the veteran.

While acknowledging that the veteran did not file an 
application for RH insurance prior to his death, the 
appellant advances two bases for establishing such benefits.  
First, she has alleged the veteran was not promptly made 
aware of his eligibility for this benefit, and that, had he 
known about this insurance, he would have timely applied.  
Indeed, in her substantive appeal, received by VA in June 
1999, she asserted that VA must be accountable and 
responsible to inform, educate, and advise the disabled 
veteran of all benefits to which he is entitled.  

The Board acknowledges that the record does not reflect any 
written documentation confirming that notice to the veteran 
of his eligibility for RH insurance was sent in conjunction 
with the grants of service connection in April 1982 and 
November 1982.  However, both rating decisions indicate that 
the VA Insurance Center was provided copies of these 
decisions, and the Board notes that it was the routine 
business practice of the VA Insurance Center to send such 
notices at that time.  Unfortunately, as noted by the RO&IC, 
it was also routine business practice to retain neither the 
copy of the rating received nor a copy of the notice sent to 
a veteran.  The Board finds that the presumption of 
regularity of these practices leads to the conclusion that 
the veteran was informed of his eligibility to apply for RH 
insurance.  Nevertheless, the determinative point to be made 
in this case is that the veteran never filed an application 
during his lifetime.  In such instances, the only way for the 
appellant to be eligible to collect insurance proceeds is set 
forth in 38 U.S.C.A. § 1922(b).  

Second, consistent with 38 U.S.C.A. § 1922(b), the appellant 
suggested that because the veteran suffered from several 
heart attacks and other problems following discharge, and his 
health was often poor, he was not mentally competent 
following his receipt of compensable service connection.  
While the veteran was indeed service connected for several 
serious conditions, including heart problems, he was not 
incompetent at any time during his lifetime.  Although his 
symptoms included back, shoulder and foot pain, pressure in 
the chest, and gastric problems, the medical evidence does 
not indicate he was ever mentally impaired.  A VA outpatient 
treatment note dated in April 1981, shortly after discharge, 
indicates that the veteran denied feeling depressed.  
Similarly, a VA examination report dated in January 1982 
indicates that the veteran's psychiatric health was within 
normal limits, with an examining orthopedist noting that the 
veteran was an alert, intelligent, slightly hyperkinetic, 
cooperative, comfortable, very responsive 43-year old white 
male with immediate decisive responses to any question.  In 
addition, the appellant has acknowledged that the veteran 
applied for, and received, VGLI insurance in June 1981, 
indicating that he was capable of understanding an applying 
for insurance at that time.  

The appellant asserts that the veteran suffered a full 
permanent disability in 1987, as indicated in her October 
1998 application for RH benefits, which diminished his 
ability to discern the benefits to which he might have been 
entitled.  However, the evidence does not indicate that the 
veteran was mentally incapacitated due to any disability, 
either service connected or non-service connected, at any 
time after discharge.  Indeed, of record is an Attending 
Physician's Statement of Disability, dated in February 1987, 
which indicates that the veteran was found to be competent to 
endorse checks and direct the use of proceeds thereof.  In 
addition, a March 1987 Training Education and Experience 
Statement completed by the veteran indicates that he worked 
as a manager, supervising 12 people from March 1981 to 
October 1982, then supervising 22 people from October 1982 to 
February 1987.  Furthermore, a Social Security Administration 
Award Notice, dated in May 1987, indicates that payments were 
to be made directly to the veteran, and a government printout 
of Social Security Administration information indicates that 
the veteran was directly paid disability benefits from 1987 
until his death in September 1998, indicating that he was 
competent and did not require the assistance of a guardian or 
a fiduciary.  Finally, a VA examination report dated in 
September 1987 indicates that the veteran was determined to 
be able to travel alone, without the need for an attendant, 
and did not indicate any mental defects.

In conclusion, the veteran did not file an application for RH 
insurance during his lifetime and he was never mentally 
incompetent.  Therefore, the Board is precluded by law from 
finding that the veteran should be deemed to have applied for 
and to have been granted RH insurance as of the date of his 
death.  The preponderance of the evidence is against the 
appellant's claim.


ORDER

The appellant's claim of entitlement to the proceeds of 
Service Disabled Veterans' (RH) Insurance is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


